                                  Case 2:18-cv-02116-JCM-CWH Document 9 Filed 11/28/18 Page 1 of 3



                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Michael R. Merritt
                                Nevada Bar No. 5720
                              3 michael.merritt@mccormickbarstow.com
                                Philip A. John
                              4 Nevada Bar No. 10627
                                philip.john@mccormickbarstow.com
                              5 Lee H. Gorlin
                                Nevada Bar No. 13879
                              6 lee.gorlin@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:     (702) 949-1100
                              8 Facsimile:     (702) 949-1101

                              9 Attorneys for Defendants

                         10
                                                            UNITED STATES DISTRICT COURT
                         11
                                                       DISTRICT OF NEVADA, SOUTHERN DIVISION
                         12

                         13
                                 DENISE PICKERING, an individual;                Case No. 2:18-cv-02116-JCM-CWH
                         14
                                              Plaintiff,                         STIPULATION AND ORDER TO
                         15                                                      REMAND CASE TO STATE COURT
                                       v.                                        BECAUSE AMOUNT IN CONTROVERSY
                         16                                                      WILL NOT EXCEED $75,000.
                            COX COMMUNICATIONS LAS VEGAS,
                         17 INC.; a Foreign Corporation; DOES I through
                            X; ROE CORPORATIONS I through X,
                         18 inclusive,
                         19                   Defendants.

                         20

                         21            Defendant Cox Communications Las Vegas, Inc. (“Cox”) by and through its attorneys of
                         22 record, the law firm McCormick, Barstow, Sheppard, Wayte & Carruth, and Plaintiff Denise

                         23 Pickering, by and through her attorneys of record, the Galliher Law Firm, hereby file this Stipulation

                         24 and Order to Remand the Case to State Court Because the Amount in Controversy Will Not Exceed

                         25 $75,000.

                         26 / / /

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,                                                           Case No.: 2:18-cv-02116-JCM-CWH
 SHEPPARD, W AYTE &
   CARRUTH LLP                               STIPULATION AND ORDER TO REMAND CASE TO STATE COURT
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                      BECAUSE AMOUNT IN CONTROVERSY WILL NOT EXCEED $75,000
                                  Case 2:18-cv-02116-JCM-CWH Document 9 Filed 11/28/18 Page 2 of 3



                              1         Following a meet and confer between counsel the parties hereby agree and stipulate as follows:

                              2         1.     The parties agree that the amount in controversy in this matter does not and will not
                                               exceed the jurisdictional limit of $75,000.
                              3
                                        2.     The parties agree to remand to remand this matter to State Court due to this Court’s
                              4                lack of Subject Matter Jurisdiction.

                              5         3.     The parties agree that the total award in this matter may not exceed $74,999.99 in the
                                               forthcoming State Court proceedings.
                              6
                                        4.     Each party shall bear their own fees and costs in regards to the Federal Proceedings
                              7

                              8
                                  Dated: November 28, 2018.                         Dated: November 28, 2018.
                              9
                                    McCORMICK, BARSTOW, SHEPPARD,                   THE GALLIHER LAW FIRM
                         10             WAYTE & CARRUTH LLP
                         11

                         12 By: /s/ Michael R. Merritt                              By: /s/ Keith E. Galliher, Jr.
                               Michael R. Merritt, Nevada Bar No. 5720                 Keith E. Galliher, Jr., Nevada Bar No. 220
                         13    Philip A. John, Nevada Bar No. 10627                    Jeffrey L. Galliher, Nevada Bar No. 8078
                               Lee H. Gorlin, Nevada Bar No. 13879                     Rachael N. Solow, Nevada Bar No. 9694
                         14
                               8337 West Sunset Road, Suite 350                        George J. Kunz, Nevada Bar No. 12245
                         15    Las Vegas, Nevada 89113                                 1850 East Sahara Avenue, Suite 107
                               Tel. (702) 949-1100                                     Las Vegas, Nevada 89104
                         16                                                            Tel. (702) 735-0049
                               Attorneys for Defendant
                         17                                                             Attorneys for Plaintiff
                         18
                         19             IT IS SO ORDERED: December 4, 2018.

                         20

                         21                                                   ______________________________________
                                                                                  UNITED STATES DISTRICT JUDGE
                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,                                                    2       Case No.: 2:18-cv-02116-JCM-CWH
 SHEPPARD, W AYTE &
   CARRUTH LLP                                STIPULATION AND ORDER TO REMAND CASE TO STATE COURT
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                       BECAUSE AMOUNT IN CONTROVERSY WILL NOT EXCEED $75,000
                                   Case 2:18-cv-02116-JCM-CWH Document 9 Filed 11/28/18 Page 3 of 3



                              1                                     CERTIFICATE OF SERVICE
                              2               I hereby certify that on this 28th day of November, 2018, a true and correct copy

                              3 of STIPULATION AND ORDER TO REMAND CASE TO STATE COURT BECAUSE

                              4 AMOUNT IN CONTROVERSY WILL NOT EXCEED $75,000. was served via the United States

                              5 District Court CM/ECF system on all parties or persons requiring notice.

                              6

                              7                                            By /s/ Laura M. Lybarger
                                                                              Laura M. Lybarger, an Employee of
                              8                                               MCCORMICK,         BARSTOW,       SHEPPARD,
                                                                              WAYTE & CARRUTH LLP
                              9
                                  5516022.1
                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,                                                        3       Case No.: 2:18-cv-02116-JCM-CWH
 SHEPPARD, W AYTE &
   CARRUTH LLP                                    STIPULATION AND ORDER TO REMAND CASE TO STATE COURT
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                           BECAUSE AMOUNT IN CONTROVERSY WILL NOT EXCEED $75,000
